Marston, J.
In my opinion the material questions sought to be raised in the present case were disposed of by this Court in Benjamin v. Manistee River Imp. Co. 42 Mich. 628.
The right of the Board of Control to fix tolls and that their action in the premises could not be reviewed in this Court was declared in that case. That the Board is given a large discretionary power in fixing the tolls is conceded, and where such a power is given to a court or board the rule of law is well settled that the conclusion arrived at is not subject to review. The Legislature has committed to the Board the duty of considering this question and of determining and fixing the tolls to be charged, and has not deemed it necessary or wise to point out any method of reviewing their action. Now if, as was said in the case referred to, this Court has no control over this matter because none has been given to it, would it not be considered passing strange, that in an action brought by the Company to recover the tolls as fixed, we should review the action of the Board and decide that they had exceeded their authority, or that they had been imposed upon.
A much stronger reason exists in the present case, as any decision herein arrived at would only bind the parties hereto, and the next case arising upon evidence somewhat different, we might arrive at different conclusions. In like manner, if this is an open question, as was pointed out *444on the argument, different juries in cases arising might" codie to different conclusions on the same state of facts and thus the controversy never be authoritatively settled. Even should we think that false testimony had fraudulently been, placed before the Board, as claimed, on which action was-taken and reliance placed in fixing rates, still we think that would give this Court no right to assume jurisdiction, -where none was given by law. If the Board has been imposed upon, or if the rates as fixed are too high, the Board has-undoubted authority to reconsider the matter. This Court must assume that the Board will afford ample relief and protect itself from being imposed upon by fraudulent representations if such were made, where, as in this case, it has-ample power in the premises.
The judgment must be affirmed with costs.
The other Justices concurred.